DETAILED ACTION
Corrected Notice of Allowability
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for the following examiner’s amendment was given in a telephone interview with applicant’s representative, Deidra Ritcherson, on 11/09/2020 and 03/02/2021. 

In the Claims:
9. (Currently Amended) The computer-implemented method of claim 1, wherein the generating the advisory output is in response to a trigger event comprising receipt of a natural language message.

Claims 10-15 are canceled. 
Allowable Subject Matter
Claims 1-9 are allowed. 

·         Mahapatra et al. (Contextual Anomaly Detection in Text Data) discloses, anomaly detection algorithms of the semantic context of the text data they are analyzing. 
·         Frazer et al. (US 2010/0049538 A1) discloses, determining insights and relationships between a first entity and a second entity from the collected transaction data. Once these relationships and insights have been determined, the possibility of a future event occurring in one of a number of selected time periods can be determined using a predictive time-to-event component.
·         Jaidka et al. (US 20170346841 A1) discloses, natural language notifications are generated to provide insight into alerts related to a metric (e.g., an insight into a change observed in the user interaction), underlying causes of the alert from other metrics, and relationships of the metric to other metrics.

However, none of the prior art references of record—alone or in combination—disclose or suggest the combined features recited in the independent claims, including specifically (for claim 1): “determining, by the system, the one or more relationships in the relationship database, wherein determination of the one or more relationships is based on information indicative of whether the advisory outputs satisfy a defined criterion”, in combination with the other limitations recited as specified in claim 1.



The terminal disclaimer filed on 12/22/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 15,842,501 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAD M KASSIM whose telephone number is (571)272-2958.  The examiner can normally be reached on mon-fri 730-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IMAD KASSIM/Examiner, Art Unit 2125 
/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125